

AMENDMENT AGREEMENT




This Amendment Agreement is being entered into effective February 6, 2018
between AllianceBernstein L.P. (“AB”) and James Gingrich (“Gingrich”) to amend
the letter agreement dated February 13, 2017 between AB and Gingrich (the
“Letter Agreement”).


In consideration of Gingrich’s contribution to the transition process to AB’s
new leadership, AB and Gingrich hereby agree to amend the Letter Agreement by
adding at the end of the first paragraph thereof the following sentence:


In addition, when you retire from AB, AB will enter into a retirement agreement
with you in a form similar to the retirement agreements of other recently
retired partners, including a provision that your retirement will be treated as
a “termination without cause” with respect to the continued vesting of deferred
awards under your Incentive Compensation Award Program Award Agreements.


In all other respects, the Letter Agreement shall remain unchanged.


Executed on February 6, 2018.




ALLIANCEBERNSTEIN L.P.




By: /s/ Seth Bernstein    
Seth Bernstein
Chief Executive Officer
    


/s/ James Gingrich    
James Gingrich


